PER CURIAM:
Claimants seek an award of $2,798.70 for damage to their 1971 Ford truck, which occurred when the vehicle was involved in an accident on June 22, 1983. As claimants travelled along State Local Service Route 7/8 near Charleston, Kanawha County, West Virginia, a portion of the road gave way and the truck went off the road and rolled over. Claimant, Patsy D. Reed, who was a passenger in the truck being driven by her husband, testified that there was a washed out area under the road, which, in her opinion, caused the road to give way. Mrs. Reed’s mother, Lena Martin, testified that she had driven to the accident site upon receiving a telephone call from her daughter. Mrs. Martin took a photograph of the road surface and testified that even after a portion of the road had given way, there was up to 14 inches of road surface not supported by earth. She estimated that the broken area of pavement extended approximately four feet along the roadway surface.
The State is neither an insurer nor a guarantor of the safety of motorists travelling on its highways. Adkins vs. sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). In order for the respondent to be found liable, evidence of notice, either actual or constructive, of the defect in the road must be established. In this case, there was not adequate evidence of notice to the respondent. The Court must, therefore, deny the claim.
Claim disallowed.